March 3, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Premier Worldwide Growth Fund, Inc. 1933 Act File No.: 33-58282 1940 Act File No.: 811-07512 CIK No.: 897569 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 40 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 29, 2016. Please address any comments or questions to my attention at 412-236-4172. Sincerely, /s/ Isaac Tamakloe Isaac Tamakloe Paralegal
